Dr. Albert J. Guerinot filed this action originally in the Jefferson Common Pleas against Vincent A. Morelli for compensation for services rendered in the form of a surgical operation on an employee of the bank of which Morelli was president.
It appears that one Carnahan was a messenger in the employ of the Morelli State Bank and while carrying a pouch of money in Steubenville was stabbed by a bandit in an at-, tempted robbery. The wound resulting from this occurrence severed Carnahan’s esophagus and trachea thereby rendering him incapable of talking or acting for himself. Dr. Guerinot was called from Pittsburgh and upon a discussion with Morelli was instructed by him to perform an operation.
A bill for $500 was subsequently sent Carnahan and a remittance of $45 made. The judgment o.f the Common Pleas in favor of Guerinot was affirmed by the Court of Appeals.
Morelli in the Supreme Court contends:
1. He acted for Carnahan because the wound rendered said Carnahan unable to act for himself and that he is therefore not personally liable.
2. That there is no1 implied promise as a matter of law that would subject Morelli to the payment for these services.
3. That the fact that a payment of $45 was accepted on said account makes it an account stated between Guerinot and Carnahan and would therefore absolve Morelli from any liability.
4. That the court erred in refusing to instruct the jury that as a matter of law, if it found that Guerinot rendered services for Carnahan at the request of Morelli the verdict should be for Morelli.
5. That Carnahan was primarily liable for the services and therefore even though Morelli promised to pay the debt any liability would be barred by the statute of frauds because the same was not in writing.